PER CURIAM.
The state conceding that revocation of appellant’s probation upon the ground of resisting arrest was erroneously based entirely on hearsay, the only remaining ground for revocation is the proven failure of appellant to file one monthly report.
We remand to the trial court to give it the opportunity to decide if this latter ground alone is sufficient in its eyes, under the circumstances hereof, to revoke appellant’s probation.
GLICKSTEIN, C.J., ANSTEAD, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.